DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Election/Restrictions
Newly submitted claim 16 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Original Invention and New invention are directed to related apparatuses. The related inventions are distinct because the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the new inventions as claimed is directed a retractable drawer which is a different design than the original invention.  Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 13 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 4-5, 9, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lombardero (US 1135457), and further in view of Bailey et al. (US 2010/0264157).
Regarding claim 1, Lombardero teaches a device (a combination smoker's kit, and more especially to a combined tobacco box, cigarette former, lighter and cigarette paper holder; pg. 1 lines 8-11; fig. 1-4) for storing and supporting a smokable sleeve (cigarette papers in receptacle 11; pg. 1, Figs. 1-3, 5, 8, 10), the device comprising:  
a body (body A; Fig 1,2, 5, 10) having exterior sidewalls defining an opening;
a chamber 11 forming an accessible repository (a receptacle 11 for receiving cigarette papers pg. 1 lines 72-73); 
a sleeve holder D connected to an external face of the chamber enclosing the opening of the body (fig. 5-8), the sleeve holder extending out of the body for supporting the sleeve in a fillable upright position, the sleeve holder comprising an aperture for releasably receiving the sleeve (lid being Suitably hinged to the body and is provided With a latch tongue D; pg. 1 58-60). Lombardero does not explicitly disclose the chamber is configured for slideable insertion and extraction into the opening. However Bailey (directed to a device for storing and dispensing product) discloses an interior compartment, as well as an inner tray slidably received within the interior compartment of the outer casing. The inner tray is configured for sliding movement between a closed and locked position and a dispensing position [0014]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the device of Lombardero to include the slideable inner tray of Bailey for the benefits disclosed by Bailey.
Regarding claim 4, Lombardero teaches wherein the sleeve holder D (figs. 1-3, 5, 10) is integral with the external face of the chamber.
Regarding claim 5, Lombardero teaches wherein the sleeve holder D (figs. 1-3, 5, 8, 10) is releasably connected to the external face of the chamber.
Regarding claim 9, Lombardero teaches wherein the aperture extends partially or fully through the sleeve holder (Figs. 1-2).
Regarding claim 11, Lombardero one or more of a funnel for filling the sleeves, a packing tool (The plunger 23 at its threaded end is formed with a head 26 and oil detaching the said plunger from the tube 20 the latter can be filled with tobacco; page 2, lines 16-26; Figs. 1, 3, 5, 8-10), a chamber for storing smokable material (Provided near the threaded end of the tube 20 is an opening 24 which is adapted for communication with the body. A so that tobacco can be delivered therefrom into the tube when desiring to form a cigarette; page 2, lines 5-9; Figs. 1, 5, 8, 10), and a chamber for storing unrolled sleeves.
Regarding claim 12, Lombardero teaches wherein the aperture is cylindrical (fig. 3).
Regarding claim 2, Lombardero in view of Bailey does not explicitly comprising two or more spaced apertures for receiving a sleeve or for receiving a plurality of sleeves. However it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modify the invention of Lombardero to correspond with that of the claimed invention for the purpose of allowing multiple cigarettes to be made simultaneously for multiple and/or heavy smokers. 
Regarding claim 3, Lombardero in view of Bailey does not explicitly teach the device wherein the two or more spaced apertures are the same size or different sizes. However it has been held that a modification would involve a mere change in the size of a component In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified Lombardero for the purpose of allowing the user the option of a personally preferable cigarette size.
Claims 7-8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lombardero (US 1135457) and Bailey et al. (US 2015/0230520) as applied to claim 1 above, and further in view of Barrett (US 2015/0230520).
Regarding claim 13-14, Lombardero does not explicitly wherein the device is a rigid or resilient material wherein the resilient or rigid material is one or more of plastic, cardboard, or paper. However Barrett teaches a smoking accessory kit system comprising a tray 12 that may be constructed from plastic or like material [0017]. Since it has been held that combining prior art elements according to known device to yield predictable results is prima facie case obvious See MPEP § 2143I (A). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modify the invention of Lombardero to correspond with that of the claimed invention.
Regarding claim 7, Lombardero teaches lid being Suitably hinged to the body (pg. 1 lines 57-58) but does not explicitly teach wherein the sleeve holder is hingedly connected to the body and is movable from the inside of the chamber to the outside of the chamber. However Barrett teaches The plurality of attachments 21 also includes a drawer unit 23…the drawer 27 is insertable into and slidably extendable from the opening 35 [023]. Since it has been held that combining prior art elements according to known device to yield predictable results is prima facie case obvious See MPEP § 2143I (A). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modify the invention of Lombardero in view of Barrett to correspond with that of the claimed invention.
Regarding claim 8, Lombardero does not explicitly teach the sleeve holder further comprises: one or more flange extending from a wall of the body; and one or more internal flaps for engaging the sleeve. However Barrett discloses he splitter 62 can be coupled to the secondary tray 54 by inserting screws or other conventional fasteners through the aperture and engaging the secondary tray 54 [0054]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Lombardero in view of Barrett to correspond with the claimed invention because it has been held that combining prior art elements according to known device to yield predictable results is prima facie case obvious (See MPEP § 2143I (A)). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739. The examiner can normally be reached Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1747                        

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715